Citation Nr: 1806902	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO. 14-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 27, 2012 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

The Veteran's claim for service connection for PTSD was submitted on March 27, 2012. 


CONCLUSION OF LAW

The criteria for an effective date prior to March 27, 2012 for the grant of service connection for posttraumatic stress disorder have not been met. 38 U.S.C. §§ 5103 , 5103A, 5107, 5108, and 5110 (2012); 38 C.F.R. §§ 3.156 , 3.157, 3.158, 3.160 and 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. VA's duty to notify was satisfied by a letter sent to the Veteran in June 2012. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b); 3.326(a).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, along with VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).


Earlier Effective Date

The Veteran contends that an earlier effective date for PTSD is warranted because VA was in possession of documentation showing symptomology of PTSD eight years prior to the effective date. The appeal will be denied. 

The assignment of effective dates of awards is generally governed by 38 U.S.C. 
§ 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C. § 5110(a). The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

The date of the claim means the date of the application based upon which benefits are awarded, not the original claim for service connection. See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). The provisions of 38 U.S.C. § 5110 also refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The Veteran's initial claim for service-connected compensation was received on January 27, 2003. He sought benefits for disorders he characterized as a stomach ulcer, "tightness in the chest," and "dizziness." He did not mention or allude to any mental disorder. 
The Veteran underwent a VA medical examination in June 2003. There is no mention in the examination report that the Veteran alluded to any mental disorder symptoms. 
 
On March 27, 2012, the Veteran filed an informal claim of service connection for PTSD. In a September 2012 rating decision, the RO granted service connection for PTSD, effective the date of receipt of the informal claim - March 27, 2012. In November 2012, the Veteran submitted a Statement in Support of Claim and argued that he filed a service connection claim in 2003 for dizziness, tightness of chest, and gastric ulcer, which he alleges were symptoms of PTSD. 

A claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, at 256-57 (2007). A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). However, the Court held in Brokowski that a reference to "all disabilities of record" was insufficient to satisfy the requirement for informal claims under 38 C.F.R. § 3.155 (a) that the claim must "identify the benefit sought." 23 Vet. App. at 86. 

The Veteran in this matter did not identify any mental symptom, but instead referred to digestive, cardiovascular and neurological symptoms, nor did the Veteran otherwise identify the benefit sought in his 2003 application for VA benefits. 
 
VA has never been obligated to read a claimant's mind, but must consider only claims that may be "reasonably encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see Sondel v. Brown, 6 Vet. App. 218, 220 (1994) (when issue is not reasonably raised, Board is not required to "conduct an exercise in prognostication").


The earliest mention of PTSD or any mental health condition related to the Veteran's service was when he filed his claim in March 2012. Not until after the claim was filed in 2012 did the Veteran discuss the 1991 in-service stressor event involving him being forced to remove his gas mask to test the air quality, which ultimately supported his diagnosis of and service connection for PTSD. 

As the Veteran filed the claim for service connection more than one year after his discharge from service, the earliest possible effective date for which service connection could be granted is the date of filing of the initial claim for service connection, specifically March 27, 2012. 


ORDER

An effective date prior to March 27, 2012, for the award of service connection for PTSD is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


